Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-4-2005

Bartlebaugh v. Corcoran
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1874




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Bartlebaugh v. Corcoran" (2005). 2005 Decisions. Paper 734.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/734


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-292                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 05-1874
                                  ________________

                              LOUIS BARTLEBAUGH,

                                                Appellant

                                           v.

                               RICHARD CORCORAN
                                 ________________

                   On Appeal From the United States District Court
                      For the Western District of Pennsylvania
                            (D.C. Civ. No. 05-cv-00048J)
                      District Judge: Honorable Kim R. Gibson
                                 ________________

 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 30, 2005

                Before: ALITO, MCKEE and AMBRO, Circuit Judges

                                (Filed : August 4, 2005)

                                  ________________

                                      OPINION
                                  ________________

PER CURIAM

      Louis Bartlebaugh appeals the District Court’s order granting appellee Richard

Corcoran’s motion to dismiss Bartlebaugh’s complaint. Bartlebaugh filed a complaint in
state court alleging that Corcoran committed malpractice in Bartlebaugh’s direct appeal

from his criminal conviction. Corcoran removed the case to the District Court for the

Western District of Pennsylvania and filed a motion to dismiss. The District Court

granted the motion to dismiss, and Bartlebaugh filed a timely notice of appeal. We have

jurisdiction under 28 U.S.C. § 1291.

       The District Court dismissed the complaint on the ground that Bartlebaugh’s

claims were barred by claim preclusion because he had previously brought the claims in a

prior action. Our review of the District Court’s application of res judicata is plenary.

Venuto v. Witco Corp., 117 F.3d 754, 758 (3d Cir. 1997). We agree with the District

Court that Bartlebaugh’s current claims are barred because he brought them in a previous

action. See Bartlebaugh v. Lazarri, W.D. Pa. Civ. No. 04-cv-228J.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6. Appellant’s motion for the appointment of counsel is denied.




                                              2